Order entered July 12, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00293-CV

                    THOMAS T. HEADEN III, Appellant

                                       V.

  ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC, ET AL.,
                       Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-15576

                                    ORDER

      Before the Court is court reporter Antionette Reagor’s July 10, 2022 request

for a thirty-day extension of time to file the record. We GRANT the request and

ORDER the reporter’s record be filed no later than August 9, 2022.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE